unifcrm issue list department of the treasury internal_revenue_service a tax_exempt_and_government_entities_division xxx xxx attn xxx legend employer a state b group c employees plan x statute d dear xxx washington d c wig ter rat xxxx xxxx xxxx this is in response to a ruling_request dated xxxxxx as supplemented by additional correspondence dated xxxxxx and xxxx from your authorized representative concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted statute d of state b requires employer a to establish a pension_plan for certain of its group c employees in conformity with the provisions set forth in statute d pursuant to statute d employer a a municipality of state b sponsors plan x for the benefit of certain of its group c employees plan x a defined benefit pension_plan meets the qualification requirements of code sec_401 participation in plan x is elective on the part of group c employees of xxxx under statute d employer a is required to withhold a certain percentage of the salary of each employee who participates in plan x and pay the amount withheld directly to plan x statute d allows employer a to reduce the current salary of plan x participants and pay the mandatory employee contribution directly to plan x in lieu of contributions by the individual participants statute d also allows a municipality in state b to pick up and pay the mandatory employee contributions to plan x pursuant to sec_414 of the code the municipality shall pay these contributions from the same source of funds which is used to pay the salaries of plan x participants if contributions are picked up statute d provides that they shall be treated as employer contributions for federal_income_tax purposes pufsuant to the above statutory provisions the board_of trustees for employer a passed a resolution dated date which provides in part that employer a shall pick up the mandatory contribution to plan x employer a shall reduce eligible employees’ current salaries by the amount picked up by employer a employer a shall cease to withhold federal and state income taxes on the picked up contributions and eligible employees shall not be given the option to receive cash directly in lieu of contributions to plan x based on the foregoing facts and representations you have requested the following rulings that the mandatory employee contributions picked up by employer a shall be excluded from the gross_income of plan x participants until distributed and that the picked up contributions paid_by employer a are not wages for federal_income_tax withholding purposes and federal_income_tax need not be withheld on the picked up contributions code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such cogtributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 24s xxxx concluded that the school district’s picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee cofitributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to - receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate employer a’s resolution satisfies the criteria set forth in code sec_414 revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by eligible employees and that no employee will have the option of receiving such amount directly in cash instead of having it contributed to plan x acéordingly we conclude the amounts picked up by employer a for group c employees shail be treated as employer contributions and will not be includable in employees’ gross_income for the taxable_year in which such amounts are contributed - i because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts out xxxx the effective date for the commencement of any proposed pick up cannot be any earlier than the later of the date the above resolution is signed or put into effect this ruling is based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 b this ruling is directed only to the taxpayer that requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact xxxxxx of this office at x00xx sincerely yours johar -swieeor john swieca manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice i cc xxxxx
